Case: 15-40989      Document: 00513706755         Page: 1    Date Filed: 10/05/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 15-40989                              FILED
                                  Summary Calendar                      October 5, 2016
                                                                         Lyle W. Cayce
                                                                              Clerk
MARSHALL DEWAYNE WILLIAMS,

                                                 Petitioner-Appellant

v.

FRANCISCO LARA, WARDEN, FEDERAL CORRECTIONAL COMPLEX-
BEAUMONT,

                                                 Respondent-Appellee


                  Appeals from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 1:15-CV-40


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Marshall Dewayne Williams, federal prisoner # 14130-077, appeals the
district court’s denial of his motion, pursuant to 18 U.S.C. § 3006A, seeking the
appointment of counsel to represent him at his parole hearing and/or alleged
parole revocation hearing. The district court construed the motion as a 28
U.S.C. § 2241 petition, which it denied because Williams was not the subject



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40989    Document: 00513706755     Page: 2   Date Filed: 10/05/2016


                                 No. 15-40989

of any pending parole revocation proceedings and because § 3006A does not
authorize the appointment of counsel for parole hearings.
      “Federal courts are courts of limited jurisdiction. Absent jurisdiction
conferred by statute, district courts lack power to consider claims.” Veldhoen
v. United States Coast Guard, 35 F.3d 222, 225 (5th Cir. 1994). Williams’s
motion did not attack the execution of his sentence or otherwise present claims
cognizable in a § 2241 petition. See Reyes-Requena v. United States, 243 F.3d
893, 900-01, 904 (5th Cir. 2001). A motion under § 3006A does not authorize
the appointment of counsel for parole hearings, nor does it present an
independent cause of action for relief in federal court. See § 3006A. Although
it does authorize the appointment of counsel in parole revocation hearings,
Williams did not file the motion in connection with any pending parole
revocation proceedings. His motion for the appointment of counsel is one the
district court lacked jurisdiction to entertain, and his appeal thus is “from the
denial of a meaningless, unauthorized motion.” United States v. Early, 27 F.3d
140, 142 (5th Cir. 1994). Therefore, the district court’s judgment is affirmed
on the alternative basis that it lacked jurisdiction over the motion.        See
Sojourner T v. Edwards, 974 F.2d 27, 30 (5th Cir. 1992). Williams’s appellate
motion for the appointment of counsel is denied.
      AFFIRMED; MOTION FOR THE APPOINTMENT OF COUNSEL
DENIED.




                                       2